Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 2, and 4 – 23 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 8/17/22.
All objections and rejections not set forth below have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, regarding claim 2, it is noted that the applicant’s specification fails to adequately disclose how one of ordinary skill in the art is to determine the difference between a state of “stress” and of “duress”.  It is noted that the applicants only appear to disclose the states are determined in the same manner, i.e. by determining the level of user stress.
Regarding claim 7, the applicant’s disclosure fails to disclose that “no pulse” is a “user stress state” as the claims suggest.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the recitation of “the physiological stats is … one of … duress or stress” renders the scope of the claims indefinite.  Specifically, it is first noted that “duress” is not a physiological state, but is rather defined as a predicament wherein one is coerced into an action against his/her own will.  Second, the examiner points out that any determination as to a condition of duress appears only to be a subjective analysis of the physiological state of “stress”.  Thus, the distinction between the claimed “physiological state of …duress or stress” appears ambiguous.  

Regarding claim 7, the recitation of “user stress state is selected from … no pulse” renders the scope of the claim indefinite.  Specifically, the absence of a pulse is not considered a state of “stress” by those having ordinary skill in the art.  Furthermore, the applicant’s specification does not define “no pulse” to be a state of stress.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2017/0032168 A1 in view of Longinotti-Buitoni (i.e. Long), US 2018/0000367 A1, in view of Baxi et al, (i.e. Baxi), US 2016/0374577 A1..

	Regarding claim 1, Kim discloses:
	An authentication system (e.g. Kim, Abstract) comprising: 
a plurality of wearable biometric sensing devices (e.g. Kim, fig. 15:110, 120) adapted to: … ; 
Kim discloses an authentication system comprising wearable sensors embedded within a user’s clothing so as to measure biometric information from the user for the purpose of authentication (e.g. Kim, par. 148-150).  Kim does not appear to explicitly state that these wearable biometric sensors “measure a user's Electrocardiogram (ECG) and at least one of Electrodermal Activity (EDA) and an electromyograph (EMG) signal…”.  
However, Long also discloses an authentication system comprising wearable sensors embedded within a user’s clothing so as to measure biometric information from the user for the purpose of authentication (e.g. Long, Abstract, fig. 4a, 4b; par. 62, 63).  Furthermore, Long teaches that these wearable biometric sensors “measure a user's Electrocardiogram (ECG) and at least one of Electrodermal Activity (EDA) and an electromyograph (EMG) signal…” (e.g. Long, par. 3, 31, 35 – note, “galvanic skin response” is also known as “electrodermal activity” – applicant is invited to refer to evidence of record – including iMotions, “Galvanic Skin Response, The Complete Pocket Guide”, pg. 5).  
	It would have been obvious to one of ordinary skill in the art to employ the specific sensor type teachings of Long within the wearable biometric sensor teachings of Kim.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that a large variety of different biometric sensors incorporated into a user’s clothing increases the accuracy and efficiency of biometric authentication using wearable biometric sensors (e.g. Long, par. 15, 73).
	Thus, the combination enables:
communicate with a wearable computing means (e.g. Kim, fig. 15:100; par. 150); 
and be incorporated in or on clothing in a manner in contact with skin (e.g. Kim, par. 148-150; Long, par. 31, 35); 
and wearable computing means (e.g. Kim, fig. 1) adapted to determine user authentication by comparing the user's ECG with a template and user physiological state by comparing one or more of the user's ECG, EDA or EMG with a threshold or profile based on measurements from one or more of the plurality of wearable biometric sensing devices (e.g. Long, par. 31, 35; Kim, par. 18, 20, 22, 24, 120, 121, 150).  Herein, the user’s biometrics (including ECG) are collected from the plurality of biometric sensors and stored with within the user’s collected biometric information (i.e. “profile”) which is later used to compare biometrics (e.g. ECG) during authentication. 
The combination of Kim and Long does not appear to explicitly teach, however Baxi does teach, that the ECG and EDA sensors utilize amplifiers (e.g. Baxi, par. 16, 25 – 27; Note - “galvanic skin response” is another term for “electrodermal activity” or EDA).  It would have been obvious to one of ordinary skill in the art to employ the amplifier teachings of Baxi within the combination of Kim and Long when utilizing electrode sensors.  This would have been obvious because one of ordinary skill in the art would have been motived by the efficiency of reducing noise and amplifying collected readings (e.g. Baxi, par. 27).  Thus, the combination enables:
wherein one or more of the plurality of wearable biometric sensing devices are common to both an amplifier for ECG measurement and an amplifier for EDA measurement (e.g. Long, par. 31, 35; Baxi, par. 16, 25-27).

	Regarding claim 2, the combination enables:
	wherein the physiological state is at least one of user fatigue, duress or stress (e.g. Kim, par. 100, 115, 139).

Regarding claim 4, the combination enables:
wherein the wearable computing means is further adapted to utilize the determined physiological state and the user authentication to determine if the user should be authenticated when in a determined physiological state (e.g. Kim, 109, 116, 139, 140).

Regarding claim 5, the combination enables:
wherein the wearable computing means is further adapted to activate a trigger when a user is authenticated but the determined user physiological state is outside a predetermined range (e.g. Kim, par. 139, 140).

Regarding claim 6, the combination enables:
wherein the trigger activates at least one of an alarm, a camera, or initiating a communication to a remote service (e.g. Kim, par. 87, 139, 140, 141).

Regarding claim 7, the combination enables:
dependent on the determined physiological state, a user stress state is selected from high stress, medium stress, low stress or no pulse (e.g. Kim, par. 139).

Regarding claim 8, the combination enables:
wherein the wearable computing means is further adapted to determine when a user's EDA measurement is outside a predetermined range and to subsequently remove the user's authentication until the user authentication is re-determined (e.g. Kim, par. 139-141; e.g. Long, par. 3, 31, 35).

Regarding claim 9, the combination of Kim and Long does not appear to explicitly teach, however Baxi does teach, that the biometric sensors utilize capacitive readings  (e.g. Baxi, par. 16-20).  It would have been obvious to one of ordinary skill in the art to employ the capacitive teachings of Baxi within the combination of Kim and Long when utilizing electrode sensors.  This would have been obvious because one of ordinary skill in the art would have been motived by the teachings that ECG and EMD electrodes employ capacitance when sensing biometrics (e.g. Baxi, par. 16-20).  Thus, the combination enables:
wherein the plurality of wearable biometric sensing devices are positioned close to the user's skin and measurements are taken capacitively (e.g. Long, par. 31, 35; Baxi, par. 25-27).

	Regarding claim 10, the combination enables:
wherein the wearable computing means comprises a microprocessor and wireless communication means for communicating with a remote terminal (e.g. Kim, fig. 6; fig. 8) .

Regarding claim 11, the combination enables:
further comprising an authentication terminal as the remote terminal, the authentication terminal being adapted to perform an authentication process (e.g. Kim, fig. 6; fig. 8; par. 87-89, 127) .

Regarding claim 12, the combination enables:
wherein the biometric sensing devices are wirelessly connected to the computing means (e.g. Kim, par. 150).

Regarding claim 13, the combination enables:
wherein the plurality of biometric sensing devices are two or more different types of biometric sensor (e.g. Kim, par. 150; Long, par. 31, 35).

Regarding claim 14, the combination enables:
wherein the different types of biometric sensing devices include ECG electrodes, EDA electrodes, EMG electrodes, photoplethysmogram (PPG) sensors and/or Doppler ultrasound devices (e.g. Long, par. 31, 62).

Regarding claim 15, the combination enables:
further comprising an attachment means to temporarily incorporate the plurality of wearable biometric sensing devices in or on clothing (e.g. Long, par. 55-57; 68; fig. 3b).

Regarding claim 16, the combination enables:
wherein the computing means further comprises a motion sensor (e.g. Kim, par. 19).

Regarding claim 17, the combination enables:
wherein the trigger is suppressed when the determined user physiological state is outside a predetermined range and the motion sensor detects a high level of user motion (e.g. Kim, par. 139-141).

Regarding claim 18, the combination enables:
wherein the computing means further comprises a locator module and a location communications module (e.g. Kim, fig. 6:1262).

Regarding claim 2, the combination enables:
wherein the computing means further comprises an altitude sensor (e.g. Kim, fig. 6:1262 – GPS modules also determine altitude).

Regarding claim 20, the combination enables:
wherein data measured by the altitude sensor is used in combination measurements from the plurality of wearable biometric sensing devices to determinate the user physiological state (e.g. Kim, par. 25-26).

Regarding claim 21, the combination enables:
wherein the computing means further comprises a temperature sensor (e.g. Kim, par. 105, 150).

Regarding claim 22, the combination enables:
wherein data measured by the temperature sensor is used in combination measurements from the plurality of wearable biometric sensing devices to determinate the user physiological state (e.g. Kim, par. 22-26, 105, 150).

Regarding claim 23, it is a method claim essentially corresponding to the above claim recitations, and it is rejected, at least, for the same reasons.


Response to Arguments

Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
More specifically, duress, to which the Office action refers in pages 3-5, is a different physiological state from stress in this context. As disclosed on page 7, lines 5-9 of the patent application, as filed, "the physiological state of a user is preferably a state as determined by a classifier, using physiological information as an input. Examples include user stress level, the user duress level, and/or the user fatigue level." Therefore, the user can have a physiological state of stress, duress and/or fatigue. …
…
(Remarks, pg. 7)

Examiner respectfully responds:
	The examiner respectfully disagrees.  
First, the examiner notes that “duress” is not a “physiological state”.  Duress is defined as “the act of restraint or coercion against one’s will or judgement”.  As such, “duress” is not a physiological phenomenon or state.  Applicant fails to provide any evidence of record to support the assertion that “duress” is a physiological state. 
Second, the examiner notes that the term “duress level” does not appear to have any clear meaning to those having ordinary skill in the art.  As noted above, “duress” is defined as an action of restraint or coercion against another’s will or judgement.  The plain and ordinary meaning of “duress” does not appear to support the applicant’s suggested notion of duress as comprising “levels”.  The action of “duress” either exists or it does not exist.  
Finally, regarding the term “duress level”, the examiner respectfully notes that the applicant’s originally filed disclosure uses this term only once (e.g. see Specification, par. 34) without any further explanation as to the term’s scope or definition and as to how one of ordinary skill in the art would go about determining any clear and specific “level” of duress.  

Applicant argues or alleges essentially that:
…
… The difference between stress and duress physiological states can be understood from the application as filed on page 15, lines 6-13 "[t]he determined physiological state may, for example, be utilised alongside the authentication information to ascertain if, even though someone has authenticated, they are under duress. In the example of an authenticated user having correct security clearance, it is conceivable that they are made to access a secure location, such as a bank vault, under duress. Therefore, the determined physiological state of the user and the authentication information may, for example, be utilised alongside each other to determine if the user should be authenticated when in a determined physiological state." …
…
(Remarks, pg. 7)

Examiner respectfully responds:
	The examiner respectfully disagrees and points out that the applicant’s specification, including the portion noted above by the applicant, does not appear to define a difference between physiological states of stress and duress.  Specifically, regarding applicant’s written disclosure, the examiner notes that the applicant uses the term “duress” for a total of only seven times  - wherein the majority of times (e.g. 6 times within paragraphs 68, 69, 84, and 91) the term duress is used solely as something “conceivable”, i.e. a product of imagination, from identified physiological features of stress.  However, beyond that of identifying stress, the applicant’s written disclosure never specifies the methodology for conceiving a state of duress.  Thus, contrary to applicant’s assertions, the applicant’s disclosure fails to define a state of “duress” separate and distinct from that of “stress”.

Applicant argues or alleges essentially that:
…
… Therefore, a user can be in a state of stress or duress or both, e.g. a person in a state of stress is not necessarily in a state of duress and a person in state of duress may not necessarily be in a state of stress. …
…
(Remarks, pg. 7, 8)

Examiner respectfully responds:
	The examiner respectfully finds the applicant’s argument to be unpersuasive.  Specifically, there is no evidence that a person can be under “duress” without being physiologically under a state of “stress”.  In fact, the examiner notes that the only times that the applicants themselves use the term “duress” within their own disclosure is in conjunction with the identification of physiological stress.  


Applicant argues or alleges essentially that:
…
…  Therefore, Baxi does not seem to include any disclosure suggesting that the coupling of the electrodes is done via a common amplifier. Furthermore, paragraph 0025 of Baxi discloses that the two sensors 124 and 126 are capacitive ECG electrodes, and from paragraph 0026 the sensors 104 and 106 may serve as contact detection electrodes to measure the ECG, e.g. no EDA or EMG detection. …
…
(Remarks, pg. 8 – 11)

Examiner respectfully responds:
	The examiner respectfully disagrees, and finds the applicant’s remarks unpersuasive.
First, the examiner notes that  the applicant’s remarks are unpersuasive, at least, because the claims do not recite that the coupling of electrodes is done “via a common amplifier” (i.e. singular amplifier).  Rather, the claims recite that the plurality of electrodes are “common” (i.e. associated with) to “an amplifier for ECG … and an amplifier for EDA…” (i.e. plural amplifiers).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the coupling of electrodes is done via a common amplifier”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Second, the examiner notes that the applicant’s remarks are unpersuasive, at least, for the reason that they are based upon the mistaken conclusion that the sensors 124 and 126 of Baxi are only ECG sensors.  However, Baxi clearly discloses that sensors 124 and 126 may comprise a combination of sensors including ECG, EMG, EEG, and GSR (i.e. EDA) sensors (e.g. Baxi, par. 16, 19).  Thus, the prior art combination of Baxi clearly enables for the two or more sensors of 124 and 126 as including an ECG sensor and EDA sensor coupled to a common amplifier.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495